El Juez Asociadío Señor Sutder
emitió la opinión del tribunal.
Como resultado de nn choque entre el automóvil guiado por Oscar B. Irizarry Cardel y otro automóvil propiedad de la Autoridad de Fuentes Fluviales, ésta demandó a Irizarry por daños y perjuicios ascendentes a $1,000. La Autoridad incluyó también como demandada a la Maryland Casualty Company, alegando que una póliza de seguros expedida por la compañía a nombre de Irizarry cubría dicho accidente.
Al no poderse emplazar personalmente a Irizarry en Puerto Rico, la Autoridad lo emplazó por edictos, de con-formidad con una resolución de la corte. Además, la Auto-ridad emplazó personalmente a Irizarry en Oklahoma, donde residía a la fecha del emplazamiento. Antes de emplazársele por edictos, no se embargaron bienes de Irizarry radica-dos en Puerto Rico. A moción de Irizarry, quien compare-ció especialmente a dicho fin, la corte de distrito anuló su resolución para que se le emplazara por edictos y resolvió que no había adquirido jurisdicción sobre la persona de Iri-zarry. Expedimos el auto de certiorari a solicitud de la Autoridad.
El caso de Pennoyer v. Neff, 95 U. S. 714, resuelve que en un pleito in personam no puede adquirirse jurisdicción sobre un demandado no domiciliado mediante emplazamiento por edictos; bajo tales circunstancias, el único remedio era embargar bienes propiedad del demandado radicados en el Estado, lo que convertía el caso en una acción. quasi in rem. El caso de Pewnoyer en sus hechos envolvía un demandado no residente que fué emplazado por edictos. Pero algunas cortes, incluso ésta, en virtud del amplio dicta *482bailado en el caso(1) emplearon similarmente amplio len-guaje al efecto de que en un pleito in personam un deman-dado que reside fuera de la jurisdicción, ya esté o no allí domiciliado, no puede ser emplazado por edictos a menos que se embarguen primeramente bienes del demandado radicados dentro del Estado, Huete v. Teillard, 17 D.P.R. 49, 53-4;(2) Cosme v. Santi, 37 D.P.R. 763, 765-66; Wenonah Military Academy v. Antonsanti, 40 D.P.R. 263, 266; Arrarás v. Arzuaga, 53 D.P.R., 713, 720-21; De la Montanya v. De la Montonya, 44 Pac. 345 (Calif. 1896).(3)
En 1940 el caso de Milliken v. Meyer, 311 U. S. 457, aclaró la situación -al resolver que una ley que disponía el emplazamiento sustituto en una acción personal sobre un do-miciliado de Wyoming fuera de dicho Estado, no infringiría la cláusula del debido procedimiento. La Autoridad trata aquí de aplicar dicha decisión, alegando que Irizarry estaba domiciliado en Puerto Rico y que, a tenor con la Regla 4(e) de las Reglas de Enjuiciamiento Civil y el caso de Millihen, *483Irizarry fue emplazado por edictos debidamente, no obstante la ausencia de un embargo anterior. Al considerar este pro-blema, asumiremos, sin decidirlo, que Irizarry babía retenido su domicilio en Puerto Rico, si bien estaba residiendo en Oklahoma cuando se le emplazó. (4)
Si el artículo 93, inciso 6, y el artículo 94 del Código de Enjuiciamiento Civil, no se hubieran cambiado, quizás podría argüirse que eran lo suficientemente amplios para autorizar el emplazamiento, sin efectuar embargo alguno, sobre una persona domiciliada aquí pero ausente de Puerto Rico cuando se le quiso emplazar.(5) Pero en vista de las insinuaciones del caso de P ennoy er v. Neff al efecto de que no era posible admitir el emplazamiento sustituto, aún sobre domiciliados, sin un embargo anterior de sus bienes, esta Corte, lo mismo que otras, con anterioridad al caso de Millihen, le había dado a los artículos 93 y 94 una interpretación que algunos cre-yeron entonces que era necesaria para que fueran constitu-cionales dichos artículos; vg. que el emplazamiento sustituto tenía que ensamblarse con un embargo de bienes en todos los pleitos in personam.(6)
Finalmente el caso de Millihen aclaró el punto de que como cuestión de debido procedimiento no hay requisito al-guno que exija que el emplazamiento personal debe hacerse dentro de un Estado en una acción personal contra ■domici-liados del Estado. Los artículos 93 y 94, por tanto, no de-*484ben ya interpretarse limitadamente en el sentido de que sólo se aplican a casos donde se haya efectuado previamente un embargo, con miras a protegerlos contra ataques a su cons-titucionalidad. Y, echando a un lado la anticuada objeción constitucional, estaríamos obligados a determinar si el ad-mitido amplio lenguaje de los artículos 93 y 94 de hecho es-tablecieron un plan estatutario de emplazamiento sustituto en acciones personales contra nuestros domiciliados sin re-quisito alguno de embargo previo de bienes de haber perma-necido inalterados estos artículos. Sin embargo, nunca lle-gamos a esta cuestión, toda vez que este Tribunal, al pro-mulgar la Regla 4(d) y (e) de las Reglas de Enjuiciamiento Civil, si bien adoptó sustancialmente las disposiciones de los artículos 93 y 94, (7) añadió lo siguiente, que pasaría a ver el último párrafo del inciso 4(e):
“En los casos en qne de acuerdo con la ley se requiera un embargo de bienes del demandado para que la corte adquiera juris-dicción, no se ordenará la publicación mientras no se hubiere trabado dicho embargo y se una a los autos constancia de ello, debiendo notificarse el embargo trabado al demando en el mismo edicto en el que se publique la citación, y por correo, cuando de acuerdo con esta regla se le envíe copia del emplazamiento y de la demanda presentada.” •
Al insertar este inciso, con su cláusula introductora “En los casos en que de acuerdo con la ley se requiera un embargo de bienes del demandado para que la corte adquiera jurisdicción . . . ”, al final de la Regla 4(e), le dimos fuerza de ley estatutaria al lenguaje de nuestros casos anteriores, al efecto de que un embargo de bienes en Puerto Rico era en *485todos los casos condición precedente al emplazamiento sus-tituto en una acción personal. Claro es que, bajo el caso de Milliken, tal resultado no es constitucionalmente necesario en cuanto a nuestros domiciliados. Pero habiendo incorporado nuestra jurisprudencia anterior y su lenguaje en una regla de enjuiciamiento que, sustituyendo los artículos 93 y 94, tiene fuerza de ley estatutaria (Ley núm. 9, Leyes de P. B., 194- í, (1) pág. 331), el único método disponible actualmente para aprovechar la doctrina establecida en el caso de Mil-liken sería cambiar nuestras Begias. Sería quizás aconse-jable enmendar la Begia 4(e) y adoptar una regla similar al estatuto de Wyoming. Pero para tomar tal acción ten-dríamos que atenernos al procedimiento provisto para ello en la Ley núm. 9. En el caso ante nos, estamos constreñidos por la Begia 4(e), tal cual lee hoy: el emplazamiento por edictos, aún para nuestros domiciliados, exige todavía un anterior embargo de bienes en Puerto Bico en una acción in personam.
La Autoridad también alega que se adquirió jurisdicción sobre Irizarry en virtud del emplazamiento personal en Oklahoma, lo que demuestra su conocimiento efectivo del pleito. Pero el conocimiento efectivo de un pleito no confiere jurisdicción sobre la persona de una de las partes del pleito; es necesario que se haga el emplazamiento de conformidad con los términos específicos de un estatuto válido. Matos v. Agraít, Juez, 59 D.P.R. 291, 294-5; Piggly-Wiggly Georgia Co. v. May Investing Corp., 6 S. E.2d 579, 580 (Gra., 1939); McCoy v. Hickman, 15 A.2d 427 (Del., 1940).
De la misma manera, no hubo renuncia del emplazamiento, o sometimiento a la jurisdicción, según alega la Autoridad, al Irizarry simplemente firmar un acuse de recibo del emplazamiento personal en Oklahoma. Lawton v. Porto Rico Fruit Exchange, 42 D.P.R. 291, 297-8, citado por la peticionaria, resuelve únicamente que bajo el artículo 97, inciso 4, Código de Enjuiciamiento Civil, puede establecerse *486prueba del emplazamiento por “la aceptación por escrito de un demandado”. Pero aquí no bay problema sobre prueba del emplazamiento — indudablemente Irizarry fue emplazado personalmente en Oklahoma. La dificultad estriba en que no tenemos estatuto que disponga que bajo las circunstancias de este caso el emplazamiento personal en Oklahoma confirió a nuestras cortes de jurisdicción personal sobre Irizarry. Y nada hay en el acuse de recibo del emplazamiento en Oklahoma firmado por Irizarry que pueda interpretarse razona-blemente como una renuncia del requisito de que se haga un emplazamiento válido.
 La Autoridad también sostiene que ésta es una ac-ción quasi in rem más bien que una acción personal. Su teoría es que, en vista de la sección 175 de la Ley de Se-guros(8) la inclusión de la compañía aseguradora, sin más, opera como un embargo en efecto legal del interés de Iri-zarry en la póliza. No ganaríamos gran cosa examinando las ramificaciones de los casos citados por la peticionaria procedentes de otros estados y que surgieron bajo disposi-ciones estatutarias específicas. Nuestros estatutos son cla-ros : Para que exista un embargo, deben darse los pasos for-males exigidos por la ley, Ley Para Asegurar la Efectividad de Sentencias, Estatutos Revisados y Códigos de Puerto Rico, 1941, págs. 775-8 ;(9) y subsiguientemente, debe hacerse *487el emplazamiento por edictos conteniendo éste notificación expresa de que se fia efectuado el embargo, Regla 4(e). Toda vez que ninguno de estos hecfios ocurrió en este caso, no po-demos convenir con la peticionaria que -la mera inclusión de la demandada bajo la sección 175 resulta en efecto legal en un embargo de la póliza de Irizarry y convierte el caso en una acción quasi in rem, justificando con ello se emplazara a Irizarry por edictos. (10)
En el récord también hay una moción de la Autoridad para que se traiga a Irizarry a este caso mediante embargo formal de su interés en la póliza de seguros que tiene con la Maryland Casualty Company. Las partes fian argumentado considerablemente (1) si el interés que tiene Irizarry en la póliza está sujeto a embargo bajo nuestras leyes; y (2) si una orden posterior para que se emplace por edictos con el fin de traer a Irizarry al caso podría válidamente basarse en tal embargo. La corte de distrito nunca resolvió dicha moción; y en su consecuencia, no se ha dictado tal orden posterior de emplazamiento por edictos. Por tanto, la cuestión no está todavía ante nos. Cuando devolvamos el caso la corte inferior tendrá que examinar y considerar dicho punto.

El auto de certiorari será anulado.


 Véanse 95 U.S. a las páginas 722, 726; McDonald v. Mabee, 243 U.S. 90, 92; Milliken v. Meyer, 311 U.S. 457, 463; XLI Col. L. Rev. 724, 725.


En el caso de Suete, este Tribunal, por voz de su Juez Asociado Sr. MaeLeary, dijo a la pág. 53: “. . . de acuerdo con la doctrina enunciada en el caso de Pennoyer v. Neff, que ha sido bien establecida, no puede hacerse emplazamiento alguno fuera de la isla, en el cual pueda fundarse una senten-cia dictada en una acción personal ...”


Algunos estados, prediciendo la repudiación por la Corte Suprema de su dieta en el caso de Pennoyer en relación con los domiciliados, han permitido emplazamiento sustituto sobre éstos. (Véanse los casos citados en el escolio 6, 14 So. Calif. L. Rev. 488; escolio 26, Dodd, Jurisdiction in Personal Actions, 23 Ill. L. Bev. 427, 435; Burdock, Service As a Pegwrement of Due Process in Actions In Personam, 20 Mich. L. Bev. 422, 429-31). En Puerto Bico nunca ha habido una resolución escueta, tal como se distingue del lenguaje, en una forma u otra; esta Corte nunca ha determinado si el domicilio aquí varía la regla. En los casos de Arrarás y de Cosme aparentemente los hechos eran que los demandados estaban domiciliados en España; en los casos de Suete y de Wenonah las opiniones simplemente dicen que loe demandados esta-ban fuera de la isla. Pero ninguno de nuestros casos discute la distinción entre domiciliados y no residentes a los fines de emplazamiento sustituto, si bien su lenguaje, como hemos visto, es lo suficientemente amplio para prohibir en acciones personales el emplazamiento sustituto sobre personas en ambas cate-gorías.


En reconsideración, la corte de distrito resolvió que Irizarry estaba domiciliado en Oklahoma. Pero sobre esta cuestión de hecho, no se celebró vista alguna, y por tanto la corte de distrito no estaba autorizada para llegar a esta conclusión. Sin embargo, sería fútil devolver el caso para que se resuelva la cuestión del domicilio en caso de que concluyamos que el domicilio de Irizarry no cambiarla la regla aquí.


Esta contención en verdad se presenta con bastante acierto en un comen-tario al caso de Millihen en 14 So. Calif. L. Kev. 488, en relación con la ley de California que, en cuanto al punto ante nos, todavía contiene algunas dis-posiciones sustaneialmente similares a los artículos 93 y 94.


Debe notarse que esta regla restrictiva no se ha aplicado a casos no estrictamente m ■personam — por ejemplo, una acción de divorcio la cual envuelve la determinación del status de las partes. Véase Anotación en 147 A.L.R. 673.


La Regla 4(d) dispone que "el diligeneiamiento se hará ... A un indi-viduo . . . entregándole personalmente copia del emplazamiento y de la de-manda.- . La Regla 4(e) dispone que "Cuando la persona que deba ser emplazada resida fuera de la Isla, o se hubiere ausentado de ella, o si después de la debida diligencia no pudiere ser encontrada en la Isla, o se ocultare para que no pudiera ser emplazada, o cuando se ignorare su domicilio ... la corte . . . puede dictar una orden disponiendo que el emplazamiento se haga por medio de edictos.”


La sección 175 (Ley núm. 66, Leyes de Puerto Bico, 1921 (pág. 523), según fué enmendada por la Ley núm. 19, Leyes de Puerto Eico, 1929 (pág. 161)), dice como sigue: “Será ilegal toda cláusula en un contrato de seguro que impida al asegurado el derecho de reclamar en los tribunales de justicia, en cualquier momento después de ocurrido el accidente contra el cual se hizo el seguro, el importe de cualquier pérdida sufrida y que hubiere sido objeto de dicho seguro. Cuando el causante de los daños estuviere asegurado contra el accidente que produjo la pérdida o los daños y en el caso en que una póliza de seguro se hubiere expedido para beneficiar a un tercero, la acción para reclamar la indemnización que proceda, podrá presentarse conjuntamente contra el asegurado y la compañía aseguradora. El tribunal determinará no sólo la responsabilidad de la compañía, sino también el alcance de la pérdida.”


 Véase también el artículo 246, Código: de Enjuiciamiento Civil, ed. 1933, cuyas disposiciones hemos resuelto son también “aplicables a los embargos para asegurar la efectividad de una sentencia”. Sierra v. Vieta, 56 D.P.R. 224, 232.


Cf. Sabater v. The Union Central Life Insurance Co., 41 D.P.R. 241, 245. Pennington v. Fourth National Bank of Cincinnati, Ohio, 243 U.S. 269, citado por la Autoridad, no es aplicable.- Allí se resolvió que un injunction obtenido por el demandante impidiendo que el deudor pagara cierto dinero que se le debía al acreedor demandado, era “un embargo tan efectivo como el embargo corriente. . ’ (pág. 272). Asumiendo, sin decidirlo, que bajo nues-tros estatutos de embargo así lo resolviéramos, aquí un injunction o un reme-dio similar ni se solicitó ni se concedió.